Title: To George Washington from Guy Carleton, 1 August 1782
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York August 1st 1782
                  
                  In immediate Reply to your Excellency’s Letter of the 30th, I am to acquaint you that my sole purpose in desiring Passports for Mr Chief Justice Frederic Smyth, was that he might, at the same Time that he should deliver the Minutes of the Court Martial to your Excellency, enter into such Explanations, as a professional Man, if need were, as might give your Excellency the fullest Satisfaction, but which yet might be too detailed for the ordinary Limits of a Letter; And I had further an Intention of desiring the like Passports for Mr Attorney General Kempe, whom I wished shou’d accompany him, not only to this End, but for that of entering also into such Explanations as might tend to remove all reciprocal Complaints in the Province of New Jersey.  But I wou’d by no means give an Officer of such high Rank as General Heath, the trouble of receiving and conveying a mere Packet of Papers, nor can I see any motive whatever requiring it, I therefore hasten to acquaint you, that unless I hear further on the Subject of the Passports desired I shall send those Papers in the ordinary course, as soon as they are compleated, which I believe will not be quite so soon as the 5th.
                  I should be happy to meet General Heath, by an Officer of equal Rank, on the Subject of a General Exchange of Prisoners, a measure in which I am confident you will very freely concur, when you have received a Letter which I meditate to write in Conjunction with Admiral Digby, in consequence of Advices received yesterday by the Packet & communications made to us as joint Commissioners of Peace, and which you will find of the most interesting Importance, but the Absence of that Gentleman occasions a moments Delay.  However Sir, I may venture so far to anticipate, as to acquaint you that Mr Laurens has been for some Time in perfect Freedom, and has declared, that he considers Lord Cornwallis as exchanged, but I shall wish, in consequence of the Communications to be made, to receive also your Sentiments or those of Congress on so delicate a Point.  I am Sir, Your Excellency’s Most obedient and Most humble Servant
                  
                     Guy Carleton
                  
               